DETAILED ACTION
This communication is in response to the claims filed on 10/03/2018. 
Application No: 16/091,061.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:
Claim 16 and its dependent claims 17-20 are non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: “the computer program product comprising a computer readable storage medium” cited in the independent claim 16 is not positively disclosed in the specification as a statutory only embodiment. 
 	For example, specification paragraph [0035] states that “The memory 106-1 is an example of a non-transitory computer readable storage medium tangibly embodied in the controller 106 including executable instructions stored therein”. The [0035] gives only one example of a memory as a readable medium. This statement shall accordingly be taken to include, any type of computer or machine readable storage media, and not limiting to only physical non-transitory memory. Also, specification is not limiting type of mediums, it is open ended. Further, the specification is not excluding propagation signals or carrier waves positively and clearly. 
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. 
See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007- transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. (Also see “Subject Matter Eligibility of Computer Readable Media”, 1351 OG 212, and February 23, 2010.)
The dependent claims are rejected with the same reasoning as the associated independent claim.
To overcome this rejection, the claim(s) may be amended to recite "A non-transitory computer readable medium ".
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAJIMA et al. (CN 104411613 A) in view of SCHOENFELDER et al. (US 20150194000 A1). 
Regarding claim 1, MIYAJIMA teaches a method of managing visitor access to an elevator using an electronic device of the visitor ([0005], Picture 1, e.g. According to embodiments disclosed herein, an elevator safety system (i.e. method steps used in a system) for a building comprising a data which is related to the user can access in the building floor, equipment for storing data, transmitting the credentials of the user. credential allows the user to use data access floors; and the first machine reader reads the certificate, which is used for inquiring whether the apparatus user can access floor, the certificates and data stored in the device, the device provides access to the elevator car for transporting floor), the method comprising: 
generating a visitor invitation based on a tenant input using an electronic device ([0031], e.g. Referring now to FIG. 1, if person A (i.e. visitor) and person B (i.e. tenant) wants to access or working in the building 10 the human A, then they communicate with each other (e.g. transmit the tenant input). person A can be a supplier, customer, visitor, sales staff, etc. Then, human B into computer terminal 15 and regarding the human A the information input (i.e. a tenant input visitor’s information using an electronic device) of the building 10 in the service to the terminal. This information may include human A can access floor (i.e. a visitor can access a floor), date of those floor can be accessed, may be able to replace human A of human, people, people can enter a time of day building, person A can access each appointed floor time (i.e. generating a visitor invitation based on a tenant input), company name and so on. This information is hereinafter referred to as data (DATA)); 
gaining limited access to designated floor based on limitation values contained in the visitor invitation ([0036], e.g. The invention shown in, human A is allowed to go to the floor platform 8 and elevator car is allocated with a first floor platform I connected with user A, the user A certificate 20 encrypted by in the floor platform 8 or floor platform N data. device 35 only allows the elevator to the user A to those floors in the time frame and a specified number of days (i.e. gaining limited access to designated floor based on limitation values contained in the visitor invitation). If user A wants to move between the floor platform such as the floor platform 8, then the scanner 45 reads the credentials 20 allow a user to enter first floor platform I or the floor platform. Similarly, if the user landing N, then the hall scanner 50 permits the user to enter the floor platform 8 or first floor platform I).

MIYAJIMA teaches that a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document, and the user moves the building at the date and time of the appointment. However, MIYAJIMA differs from the claimed invention in not specifically and clearly describing wherein receiving the visitor invitation at the mobile device of the visitor.

However, in the analogous field of endeavor, SCHOENFELDER teaches wherein 
receiving the visitor invitation at the mobile device of the visitor ([0028], Fig. 1, e.g. A user can request using an application running on mobile device 158 (i.e. a tenant with a mobile device) from server 152 to generate a credential for their guest with mobile device 160 (i.e. a visitor with a mobile device). For example, the user (i.e. a tenant) can send to the guest (i.e. a visitor) an invitation to an event taking place in their building (i.e. receiving the visitor invitation) using the access control management app. According to aspects of the invention, the credential can be requested automatically Once server 152 generates the credential, it can send it to guest mobile device 160 (i.e. receiving the visitor invitation at the mobile device of the visitor). The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of SCHOENFELDER within the method of MIYAJIMA. The motivation to combine references is that the combined method provides a secure access control management designed for multi-unit buildings that can control the interactions between occupants, guests, service providers, and building 
owners (See SCHOENFELDER [0002, 0009, 0010]). 
 
Regarding claim 2, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein validating, using a building management system, the visitor electronic device in response to the visitor accepting and the visitor invitation ([0042], e.g. if person A (i.e. a visitor) wants to change the floor, then again scanned document 20 on the platform scanner (e.g., as an instance, the floor platform 1, platform 8 or N) 40, 45, or 50. Then, the device authentication data and the specified car the visitor to the appointed floor (i.e. wherein validating, using a building management system, the visitor electronic device). the appointed floor can be the exit floor platform I is. In addition, according to the human B giving permission, person A can enter the other landing or does not enter the other landing.); and 
notifying tenant in response to the visitor electronic device being validated or gaining limited access ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C is transmitted to the user A. The skilled in the art will recognize that security personnel C can be any human (i.e. tenant) or electronic sentinel can verify the certificate of the user A and/or identity (i.e. notifying tenant in response to the visitor electronic device being validated)).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 3, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein generating the visitor invitation based on a tenant input includes: generating the visitor invitation using one selected from a group consisting of the building manager system and the electronic device of the tenant ([0031], e.g. Referring now to FIG. 1, if person A and person B wants to access or working in the building 10 the human A, then they communicate with each other. person A can be a supplier, customer, visitor, sales staff, etc. Then, human B (i.e. the electronic device of the tenant) into computer terminal 15 and regarding the human A (i.e. visitor) the information input of the building 10 (i.e. building manager system) in the service to the terminal (i.e. generating the visitor invitation using one selected from a group consisting of the building manager system and the electronic device of the tenant (e.g. personal data assistant)). [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document 20).

Regarding claim 4, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein requesting, using the electronic device of the tenant, a grant to generate the visitor invitation from the building manager system ([0031], e.g. Then, human B (i.e. the electronic device of the tenant) into computer terminal 15 and regarding the human A (i.e. visitor) the information input of the building 10 (i.e. building manager system) in the service to the terminal (i.e. generating the visitor invitation using building manager system). [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant (i.e. an electronic device of a visitor) to display document 20); and 
receiving the grant to generate the visitor invitation from the building manager system ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C is transmitted to the user A. The skilled in the art will recognize that security personnel C can be any human (i.e. tenant) or electronic sentinel can verify the certificate of the user A 20 and/or identity (i.e. notifying tenant in response to the visitor electronic device being validated)).

Regarding claim 6, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. SCHOENFELDER further teaches wherein receiving the visitor invitation at the mobile device of the visitor comprises: receiving, at the visitor mobile device, the visitor invitation through a visitor access management application loaded on the visitor mobile device ([0028], e.g. A user (i.e. a tenant) can request using an application running on mobile device 158 from server 152 to generate a credential for their guest (i.e. a visitor) with mobile device 160 (i.e. the visitor invitation through a visitor access management application loaded on the visitor mobile device). For example, the user can send to the guest an invitation to an event taking place in their building using the access control management app). According to aspects of the invention, the credential can be requested automatically Once server 152 generates the credential, it can send it to guest mobile device 160. The guest mobile device 160 and the generated credential will be paired (i.e. both mobile devices loaded with same application so that data can be paired) and, can provide authentication of the guest. Then the guest (i.e. visitor) can access the building and unit using their mobile device 160. For example, the server can enable the user to grant to their guests access to their building. The user can also request using the application running on mobile device 158 from server 152 to generate a credential for a service provider with mobile device 162. The service provider mobile device 162 and the generated credential will be paired (i.e. with tenant and visitor) and, can provide authentication of the service provider).
	
The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 7, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein validating, using the building management system, the visitor electronic device comprises: validating automatically based on a digital credential that is included in the visitor invitation ([0034], e.g. the time and date of the appointment, the user A (i.e. a visitor) enters the building 10 of the hall 25, security personnel C verifying the identity of user A and the scanner 30 scan/read the credential 20 (i.e. validating automatically based on a digital credential that is included in the visitor invitation). a scanner (30) query device 35 and thereby obtain approval or rejection, i.e., in data consistent with the data in the certificate 20 (e.g., presence handshaking between the data fields and input data), the user A at the proper time and date at the building 10).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 8, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein validating, using the building management system, the visitor electronic device comprises: checking-in with a front desk of a building with the visitor electronic device ([0034], e.g. he time and date of the appointment, the user A enters the building 10 of the hall 25, security personnel C (i.e. checking-in with a front desk of a building) verifying the identity of user A and the scanner 30 scan/read the credential 20. a scanner (30) query device 35 and thereby obtain approval or rejection); 
displaying a digital certificate on the visitor electronic device ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C (i.e. displaying a digital certificate to verify by the security person C ) is transmitted to the user A. [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document 20);
 visually inspecting the displayed digital certificate at the front desk ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C (i.e. displaying a digital certificate to visually verify by the security person C) is transmitted to the user A. The skilled in the art will recognize that security personnel C can be any human or electronic sentinel can verify the certificate of the user A 20 and/or identity); and 
entering validation of the visitor electronic device in the building management system based on the visual inspection ([0034], e.g. security personnel C verifying the identity of user A and the scanner 30 scan/read the credential 20. a scanner (30) query device 35 and thereby obtain approval or rejection (i.e. entering validation of the visitor electronic device to get approval or rejection. [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document 20).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 9, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein gaining limited access to designated floor based on limitation values contained in the visitor invitation comprises: receiving privileges to directly access building resources from the building management device ([0035], e.g. Then, the user A takes the voucher 20 and the hall scanner 40 scanning the voucher 20, lobby, scanner 40 may be a first floor platform I specified by the user (I.e. limited access privileges to designated floor based on limitation values contained in the visitor invitation). Then, the device 35 sends the elevator car (i.e. elevator resources) to the first floor platform I. If person A does not allow the first landing into the cage, then security personnel C may be calling in to the first floor platform I. [0035] device 35 only allows the elevator to the user A to those floors in the time frame and a specified number of days);
 storing the privileges in the visitor electronic device ([0005], e.g. and the first machine reader reads the certificate, which is used for inquiring whether the apparatus user can access floor, the certificates and data stored in the device (i.e. storing the privileges in the visitor electronic device), the device provides access to the elevator car for transporting floor); 
using the privileges stored in the visitor electronic device to directly communicate with building resources including the elevator ([0005], e.g. and the first machine reader reads the certificate, which is used for inquiring whether the apparatus user can access floor, the certificates and data stored in the device, the device provides access to the elevator car for transporting floor (i.e. using the privileges stored in the visitor electronic device to directly communicate with building elevator resource)).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 10, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein gaining limited access to designated floor based on limitation values contained in the visitor invitation comprises: transmitting a control signal to a building resource from the building management device based on the visitor electronic device location ([0032], e.g. the data is sent and input to the elevator/security device 35 to through the Internet and so on. human A may have his or her un-encrypted name on the certificate 20. person A can be far away from the position of the building 10 (i.e. transmitting a control signal to a building resource based on the visitor electronic device location)).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 11, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein the limitation values contained in the visitor invitation includes one or more from a group consisting of a defined time period, a specific floor, a single use limit, and a select number of accesses ([0034], e.g. the time and date of the appointment, the user A enters the building 10 of the hall 25, security personnel C verifying the identity of user A and the scanner 30 scan/read the credential 20. a scanner (30) query device 35 and thereby obtain approval or rejection, i.e., in data consistent with the data in the certificate 20 (e.g., presence handshaking between the data fields and input data), the user A at the proper time and date at the building 10. (i.e. visitor invitation includes one or more from a group consisting of a defined time period) device 35 can also be designated elevator car and guided by security personnel C to the first floor platform I platform I in the first floor).

Regarding claim 12, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein notifying tenant in response to the visitor electronic device being validated or gaining limited access comprises:
notifying the tenant automatically when a user enters a select building resource
that includes the elevator ([0031], e.g. Referring now to FIG. 1, if person A (i.e. visitor) and person B (i.e. tenant) wants to access or working in the building 10 the human A, then they communicate with each other. person A can be a supplier, customer, visitor, sales staff, etc. [0042] Then, the device authentication data and the specified car (i.e. elevator) the visitor to the appointed floor. the appointed floor can be the exit floor platform I is. In addition, according to the human B giving permission (i.e. notifying the tenant automatically when a user enters a select building resource to get permission), person A can enter the other landing or does not enter the other landing).

 SCHOENFELDER teaches wherein the electronic device is the mobile device of the tenant ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

 Regarding claim 13, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 1. MIYAJIMA further teaches wherein notifying tenant in response to the visitor electronic device being validated or gaining limited access comprises:
notifying the tenant using one or more of a doorbell, an email, a text message, an automated call, a visual alert, an application notification, a vibration matter, and a power toggling of a select electronic device ([0031], e.g. Referring now to FIG. 1, if person A (i.e. visitor) and person B (i.e. tenant) wants to access or working in the building 10 the human A, then they communicate with each other. person A can be a supplier, customer, visitor, sales staff, etc. [0042] Then, the device authentication data and the specified car (i.e. elevator) the visitor to the appointed floor. the appointed floor can be the exit floor platform I is. In addition, according to the human B giving permission (i.e. notifying the tenant automatically (i.e. automatic calling) when a user enters a select building resource to get permission), person A can enter the other landing or does not enter the other landing).

 SCHOENFELDER teaches wherein the electronic device is the mobile device of the tenant ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 14, MIYAJIMA teaches a system for managing visitor access to an elevator using an electronic device ([0005], Picture 1, e.g. According to embodiments disclosed herein, an elevator safety system for a building comprising a data which is related to the user can access in the building floor, equipment for storing data, transmitting the credentials of the user. credential allows the user to use data access floors; and the first machine reader reads the certificate, which is used for inquiring whether the apparatus user can access floor, the certificates and data stored in the device, the device provides access to the elevator car for transporting floor), the system comprising: 
an electronic device of a tenant configured to receive an input from the tenant and transmit the tenant input ([0031], e.g. Referring now to FIG. 1, if person A (i.e. visitor) and person B (i.e. tenant) wants to access or working in the building 10 the human A, then they communicate with each other (e.g. transmit the tenant input). person A can be a supplier, customer, visitor, sales staff, etc. Then, human B into computer terminal 15 and regarding the human A the information input (i.e. a tenant input visitor’s information using an electronic device) of the building 10 in the service to the terminal. This information may include human A can access floor (i.e. a visitor can access a floor), date of those floor can be accessed, may be able to replace human A of human, people, people can enter a time of day building, person A can access each appointed floor time (i.e. configured to receive an input from the tenant and transmit the tenant input), company name and so on. This information is hereinafter referred to as data (DATA)); 
a building management system comprising: a receiver configured to receive the tenant input from the electronic device of the tenant to generate a visitor invitation ([0031], e.g. Referring now to FIG. 1, if person A (i.e. visitor) and person B (i.e. tenant) wants to access or working in the building 10 the human A, then they communicate with each other (i.e. a receiver configured to receive the tenant input). person A can be a supplier, customer, visitor, sales staff, etc. Then, human B into computer terminal 15 and regarding the human A the information input (i.e. a tenant input visitor’s information using an electronic device) of the building 10 in the service to the terminal. This information may include human A can access floor (i.e. a visitor can access a floor), date of those floor can be accessed, may be able to replace human A of human, people, people can enter a time of day building, person A can access each appointed floor time (i.e. generating a visitor invitation based on a tenant input), company name and so on. This information is hereinafter referred to as data (DATA). [0027] According to another embodiment disclosed herein, an elevator system comprises a data about the user can be accessed in a building floor, equipment for storing data, transmitting the credentials of the user (i.e. received to receive and transmitter to transmit data), credential allows the user to use data access floors); 
a controller configured to grant or generate the visitor invitation for building resources based on the tenant input, and grant limited access to the visitor electronic device ([0036], e.g. The invention shown in, human A is allowed to go to the floor platform 8 and elevator car is allocated with a first floor platform I connected with user A, the user A certificate 20 encrypted by in the floor platform 8 or floor platform N data. device 35 only allows the elevator (i.e. elevator resources) to the user A to those floors in the time frame and a specified number of days (i.e. gaining limited access to designated floor based on limitation values contained in the visitor invitation). If user A wants to move between the floor platform such as the floor platform 8, then the scanner 45 reads the credentials 20 allow a user to enter first floor platform I or the floor platform. Similarly, if the user landing N, then the hall scanner 50 permits the user to enter the floor platform 8 or first floor platform I); and
a transmitter configured to transmit the visitor invitation to the visitor electronic device ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C (i.e. displaying a digital certificate to verify by the security person C) is transmitted to the user A (i.e. a transmitter configured to transmit the visitor invitation to the visitor electronic device). [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document 20); and 
transmit a grant to the visitor electronic device ([0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document 20 (i.e. transmit a grant to the visitor electronic device to display). [0033] as an alternative, the data can be held in an elevator/security device 35, and the reference to data transmitted to person A (i.e. transmit a grant to the visitor) and downloaded as hereinbefore described with the credentials. if person A and close to the building, if it is transmitted to the device 35 (which can be a part of the elevator controller), then data for human A); and 
the elevator comprising a controller and at least one car, wherein the elevator is configured to transport the visitor based on the limited access in the visitor invitation ([0005], Picture 1, e.g. credential allows the user to use data access floors; and the first machine reader reads the certificate, which is used for inquiring whether the apparatus user can access floor, the certificates and data stored in the device, the device provides access to the elevator car for transporting floor).

MIYAJIMA teaches that a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document, and the user moves the building at the date and time of the appointment. However, MIYAJIMA differs from the claimed invention in not specifically and clearly describing wherein that the electronic device is a mobile device of the visitor.

However, in the analogous field of endeavor, SCHOENFELDER teaches wherein 
the electronic device is a mobile device of the visitor ([0028], Fig. 1, e.g. A user can request using an application running on mobile device 158 (i.e. a tenant with a mobile device) from server 152 to generate a credential for their guest with mobile device 160 (i.e. a visitor with a mobile device). For example, the user (i.e. a tenant) can send to the guest (i.e. a visitor) an invitation to an event taking place in their building (i.e. receiving the visitor invitation) using the access control management app. According to aspects of the invention, the credential can be requested automatically Once server 152 generates the credential, it can send it to guest mobile device 160 (i.e. receiving the visitor invitation at the mobile device of the visitor). The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of SCHOENFELDER within the method of MIYAJIMA. The motivation to combine references is that the combined method provides a secure access control management designed for multi-unit buildings that can control the interactions between occupants, guests, service providers, and building 
owners (See SCHOENFELDER [0002, 0009, 0010]). 
 
Regarding claim 15, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 14. MIYAJIMA further teaches wherein the electronic device of the tenant is further configured to request a grant from the controller to generate the visitor invitation ([0031], e.g. Referring now to FIG. 1, if person A (i.e. visitor) and person B (i.e. tenant) wants to access or working in the building 10 the human A, then they communicate with each other (e.g. transmit the tenant input). person A can be a supplier, customer, visitor, sales staff, etc. Then, human B into computer terminal 15 and regarding the human A the information input (i.e. a tenant input visitor’s information using an electronic device) of the building 10 in the service to the terminal. This information may include human A can access floor (i.e. a visitor can access a floor), date of those floor can be accessed, may be able to replace human A of human, people, people can enter a time of day building, person A can access each appointed floor time (i.e. generating a visitor invitation based on a tenant input), company name and so on. This information is hereinafter referred to as data (DATA). [0034] if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C is transmitted to the user A. The skilled in the art will recognize that security personnel C can be any human (i.e. tenant) or electronic sentinel can verify the certificate of the user A 20 and/or identity (i.e. notifying tenant in response to the visitor electronic device being validated)). and 
generate the visitor invitation upon receiving the grant from the controller system ([0031], e.g. Then, human B (i.e. the electronic device of the tenant) into computer terminal 15 and regarding the human A (i.e. visitor) the information input of the building 10 (i.e. building manager system) in the service to the terminal (i.e. generating the visitor invitation using building manager system). [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant (i.e. an electronic device of a visitor) to display document 20), and 
 wherein the controller of the building management system is further configured to validate the visitor electronic device in response to the visitor electronic device arriving at the building resources with the visitor invitation ([0031], e.g. Referring now to FIG. 1, if person A (i.e. visitor) and person B (i.e. tenant) wants to access or working in the building 10 the human A, then they communicate with each other. person A can be a supplier, customer, visitor, sales staff, etc. [0042] Then, the device authentication data and the specified car (i.e. elevator resources) the visitor to the appointed floor. the appointed floor can be the exit floor platform I is. In addition, according to the human B giving permission (i.e. notifying the tenant when a user enters a select building resource to get permission), person A can enter the other landing or does not enter the other landing).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 16, MIYAJIMA teaches a computer program product ([0031], Fig. 1, e.g. Then, human B into computer terminal 15 and regarding the human A the information input of the building 10 in the service to the terminal (i.e. a computer program product executing input instructions)),
for managing visitor access to an elevator using a visitor electronic device of the visitor ([0005], Picture 1, e.g. According to embodiments disclosed herein, an elevator safety system (i.e. method steps used in a system) for a building comprising a data which is related to the user can access in the building floor, equipment for storing data, transmitting the credentials of the user. credential allows the user to use data access floors; and the first machine reader reads the certificate, which is used for inquiring whether the apparatus user can access floor, the certificates and data stored in the device, the device provides access to the elevator car for transporting floor),
 the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
generate a visitor invitation based on a tenant input using an electronic device ([0031], e.g. Referring now to FIG. 1, if person A (i.e. visitor) and person B (i.e. tenant) wants to access or working in the building 10 the human A, then they communicate with each other (e.g. transmit the tenant input). person A can be a supplier, customer, visitor, sales staff, etc. Then, human B into computer terminal 15 and regarding the human A the information input (i.e. a tenant input visitor’s information using an electronic device) of the building 10 in the service to the terminal. This information may include human A can access floor (i.e. a visitor can access a floor), date of those floor can be accessed, may be able to replace human A of human, people, people can enter a time of day building, person A can access each appointed floor time (i.e. generating a visitor invitation based on a tenant input), company name and so on. This information is hereinafter referred to as data (DATA)); 
gain limited access to designated floor based on limitation values contained in the visitor invitation ([0036], e.g. The invention shown in, human A is allowed to go to the floor platform 8 and elevator car is allocated with a first floor platform I connected with user A, the user A certificate 20 encrypted by in the floor platform 8 or floor platform N data. device 35 only allows the elevator to the user A to those floors in the time frame and a specified number of days (i.e. gaining limited access to designated floor based on limitation values contained in the visitor invitation). If user A wants to move between the floor platform such as the floor platform 8, then the scanner 45 reads the credentials 20 allow a user to enter first floor platform I or the floor platform. Similarly, if the user landing N, then the hall scanner 50 permits the user to enter the floor platform 8 or first floor platform I).

MIYAJIMA teaches that a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document, and the user moves the building at the date and time of the appointment. However, MIYAJIMA differs from the claimed invention in not specifically and clearly describing wherein receive the visitor invitation at the visitor mobile device of the visitor.

However, in the analogous field of endeavor, SCHOENFELDER teaches wherein 
receiving the visitor invitation at the mobile device of the visitor ([0028], Fig. 1, e.g. A user can request using an application running on mobile device 158 (i.e. a tenant with a mobile device) from server 152 to generate a credential for their guest with mobile device 160 (i.e. a visitor with a mobile device). For example, the user (i.e. a tenant) can send to the guest (i.e. a visitor) an invitation to an event taking place in their building (i.e. receiving the visitor invitation) using the access control management app. According to aspects of the invention, the credential can be requested automatically Once server 152 generates the credential, it can send it to guest mobile device 160 (i.e. receiving the visitor invitation at the mobile device of the visitor). The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of SCHOENFELDER within the method of MIYAJIMA. The motivation to combine references is that the combined method provides a secure access control management designed for multi-unit buildings that can control the interactions between occupants, guests, service providers, and building 
owners (See SCHOENFELDER [0002, 0009, 0010]). 

Regarding claim 17, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 16. MIYAJIMA further teaches wherein the computer program product comprising additional program instructions executable by the processor to cause the processor to: request, using the electronic device of the tenant, a grant to generate the visitor invitation from the building manager system ([0031], e.g. Then, human B (i.e. the electronic device of the tenant) into computer terminal 15 and regarding the human A (i.e. visitor) the information input of the building 10 (i.e. building manager system) in the service to the terminal (i.e. generating the visitor invitation using building manager system). [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant (i.e. an electronic device of a visitor) to display document 20); and 
receive the grant to generate the visitor invitation from the building manager system ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C is transmitted to the user A. The skilled in the art will recognize that security personnel C can be any human (i.e. tenant) or electronic sentinel can verify the certificate of the user A 20 and/or identity (i.e. notifying tenant in response to the visitor electronic device being validated)).

Regarding claim 18, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 16. MIYAJIMA further teaches wherein the computer program product comprising additional program instructions executable by the processor to cause the processor to: check-in with a front desk of a building with the visitor electronic device ([0034], e.g. he time and date of the appointment, the user A enters the building 10 of the hall 25, security personnel C (i.e. checking-in with a front desk of a building) verifying the identity of user A and the scanner 30 scan/read the credential 20. a scanner (30) query device 35 and thereby obtain approval or rejection); 
 display a digital certificate on the visitor electronic device ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C (i.e. displaying a digital certificate to verify by the security person C ) is transmitted to the user A. [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document 20);
visually inspect the displayed digital certificate at the front desk ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C (i.e. displaying a digital certificate to visually verify by the security person C) is transmitted to the user A. The skilled in the art will recognize that security personnel C can be any human or electronic sentinel can verify the certificate of the user A 20 and/or identity); and 
enter validation of the visitor electronic device in the building management system based on the visual inspection ([0034], e.g. security personnel C verifying the identity of user A and the scanner 30 scan/read the credential 20. a scanner (30) query device 35 and thereby obtain approval or rejection (i.e. entering validation of the visitor electronic device to get approval or rejection. [0040] In step 110, a visitor print, copy or otherwise placed in a machine readable data format, or transfer the data to a personal data assistant to display document 20).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 19, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 16. MIYAJIMA further teaches wherein the computer program product comprising additional program instructions executable by the processor to cause the processor to: 
receive privileges to directly access building resources from the building management device ([0035], e.g. Then, the user A takes the voucher 20 and the hall scanner 40 scanning the voucher 20, lobby, scanner 40 may be a first floor platform I specified by the user (I.e. receive access privileges to designated floor based on values contained in the visitor invitation). Then, the device 35 sends the elevator car (i.e. elevator resources) to the first floor platform I. If person A does not allow the first landing into the cage, then security personnel C may be calling in to the first floor platform I. [0035] device 35 only allows the elevator to the user A to those floors in the time frame and a specified number of days);

store the privileges in the visitor electronic device ([0005], e.g. and the first machine reader reads the certificate, which is used for inquiring whether the apparatus user can access floor, the certificates and data stored in the device (i.e. storing the privileges in the visitor electronic device), the device provides access to the elevator car for transporting floor); 

use the privileges stored in the visitor electronic device to directly communicate with building resources including the elevator ([0005], e.g. and the first machine reader reads the certificate, which is used for inquiring whether the apparatus user can access floor, the certificates and data stored in the device, the device provides access to the elevator car for transporting floor (i.e. using the privileges stored in the visitor electronic device to directly communicate with building)).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 

Regarding claim 20, MIYAJIMA in view of SCHOENFELDER teaches all the limitations of claim 16. MIYAJIMA further teaches wherein the computer program product comprising additional program instructions executable by the processor to cause the processor to:
 validate, using a building management system, the visitor electronic device in response to the visitor accepting and the visitor invitation ([0042], e.g. if person A (i.e. a visitor) wants to change the floor, then again scanned document 20 on the platform scanner (e.g., as an instance, the floor platform 1, platform 8 or N) 40, 45, or 50. Then, the device authentication data and the specified car the visitor to the appointed floor (i.e. wherein validating, using a building management system, the visitor electronic device). the appointed floor can be the exit floor platform I is. In addition, according to the human B giving permission, person A can enter the other landing or does not enter the other landing.); and 
 notify tenant in response to the visitor electronic device being validated or gaining limited access ([0034], e.g. if the certificate 20 remains the reference data, then the device 35 who is an appropriate user A transmits data to security personnel or C is verified by security personnel C is transmitted to the user A. The skilled in the art will recognize that security personnel C can be any human (i.e. tenant) or electronic sentinel can verify the certificate of the user A and/or identity (i.e. notifying tenant in response to the visitor electronic device being validated)).

SCHOENFELDER teaches wherein the electronic device is the mobile device of the visitor ([0028], Fig. 1, e.g. The guest mobile device 160 and the generated credential will be paired (i.e. with tenant) and, can provide authentication of the guest (i.e. visitor). Then the guest can access the building and unit using their mobile device 160).

The motivation to combine reference of SCHOENFELDER within the method of MIYAJIMA before the effective filing date of the invention is that the new method provides that each individual unit in the building can have different access control requirements and occupants or other individuals related to operations and maintenance of these buildings may periodically need to access different facilities within a building to perform particular functions, for example, package delivery or cleaning (see SCHOENFELDER [0003]). 


Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Fadell; Anthony Michael. (US-20150109128-A1) - VISITOR FEEDBACK TO VISITOR INTERACTION WITH A DOORBELL AT A SMART-HOME. 
Klein; Craig Arthur (US-20160300160-A1) - Automatic Allocation of Physical Facilities for Maximum Collaboration.
  PENG Y (CN-103231949-A) - Method and system for achieving visitor function of elevator.
BUNYA T (JP-2008114950-A) - SECURITY CONTROL DEVICE AND ELEVATOR CONTROL SYSTEM.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645